MEMORANDUM **
Jamie Ramirez Garcia and Leticia Chavez Herrejon, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen alleging ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and we review de novo due process claims. Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir.2004). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion because they did not satisfy any of the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the alleged ineffective assistance is not “obvious and undisputed on the face of the record.” Reyes v. Ashcroft, 358 F.3d 592, 597 (9th Cir.2004). Moreover, the BIA correctly determined that petitioners failed to demonstrate prejudice. See Iturribarria v. INS, 321 F.3d 889, 901 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.